Exhibit 10.1

 

[CONFORMED AS EXECUTED]

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of April 18, 2006, among ARCH CAPITAL GROUP LTD. (the “Parent
Borrower”), ARCH CAPITAL GROUP (U.S.) INC. (“Intermediate Holdings”), various
designated subsidiary borrowers party to the Credit Agreement referred to below
(“Designated Subsidiary Borrowers”), various lenders party to such Credit
Agreement (“Lenders”), Bank of America, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), THE BANK OF NEW YORK, as collateral agent
(in such capacity, the “Collateral Agent”) and JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), as administrative agent (in such
capacity, the “Administrative Agent”). All capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower, Intermediate Holdings, the Designated Subsidiary
Borrowers, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement, dated as of November 29, 2005 (as amended,
restated, modified and/or supplemented from time to time to, but not including,
the date hereof, the “Credit Agreement”);

 

WHEREAS, the Parent Borrower, Intermediate Holdings and the Designated
Subsidiary Borrowers have requested certain amendments to the Credit Agreement
as more fully described below; and

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.              Amendments to Credit Agreement.

 


1.             ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “ADVANCE RATES” APPEARING THEREIN IN ITS ENTIRETY AND
INSERTING THE FOLLOWING NEW DEFINITION OF “ADVANCE RATES” IN LIEU THEREOF:


 

“‘Advance Rate’ means, for any category of Cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

 

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Cash:

U.S. Dollars.

 


100%

 

 

 

Time Deposits, CDs and Money Market Deposits:

 

Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least
(i) AA- from Standard & Poor’s Ratings Services (“S&P”) and (ii) Aa3 from
Moody’s Investors Service, Inc. (“Moody’s”) and maturing within two years from
the date of determination.

 

90%

 

 

 

U.S. Government Securities:

 

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%

 

 

 

Investment Grade Municipal Bonds Level I:

 

Municipal bonds rated at least (i) AAA from S&P and (ii) Aaa from Moody’s and
maturing within ten years from the date of determination.

 


90%

 

 

 

Investment Grade Municipal Bonds Level II:

 

Municipal bonds rated at least (i) BBB+ from S&P and (ii) Baa1 from Moody’s and
maturing within ten years from the date of determination or at least (i) BBB+
from S&P or (ii) Baa1 from Moody’s if such bond is rated by either S&P or
Moody’s, but not both.

 


85%

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level I:


Nonconvertible corporate bonds rated at least (i) AA- from S&P and (ii) Aa3 from
Moody’s, and which are traded publicly.

 



With maturities of (x) two years or less from the date of determination, 90% and
(y) more than two years to ten years from the date of determination, 85%

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level II:

 

Nonconvertible corporate bonds rated at least (i) BBB+ from S&P and (ii) Baa1
from Moody’s which are traded publicly, or rated at least Baa1 from Moody’s, or
at least BBB+ from S&P, if such bond is rated by either S&P or Moody’s, but not
both.

 


80%

 

 

 

Commercial Paper:

 

Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
determination.

 


90%

 

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Agency Securities:

 

(i) Single-class mortgage participation certificates in book-entry form backed
by single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities); and (iii) single-class fully modified pass-through
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities).

 



With maturities from the date of determination of (x) two years or less from the
date of determination, 95%, (y) more than two years and less than ten years from
the date of determination, 90% and (z) more than ten years from the date of
determination, 85%

 

 

 

Asset-Backed Securities:

 

Asset-backed securities rated at least (i) AAA by S&P and (ii) Aaa by Moody’s,
provided that (x) such securities are backed by credit card receivables,
automobile loans or utility charges (as in Rate Reduction Bonds) and have a
remaining maturity of 10 years or less and (y) asset-backed securities will not
constitute Eligible Securities if they are certificated securities that cannot
be paid or delivered by book entry (and all asset-backed securities issued by an
issuer incorporated in the United States of America must be capable of
settlement through DTC).

 



80%

 

 

 

Supranational Securities

 

Securities issued or backed by the International Bank for Reconstruction &
Development, European Bank for Reconstruction & Development, Inter American
Development Bank, International Monetary Fund, European Investment Bank, Asian
Development Bank, African Development Bank and Nordic Development Bank as long
as the credit ratings are at or above AAA by S&P and Aaa by Moody’s.

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%

 

 

 

G7 Government Securities

 

Securities issued or backed by the Federal Republic of Germany, Republic of
France, Republic of Italy, United Kingdom, Austria, Spain, Belgium, Japan and
the Netherlands. In addition, the credit ratings must be at or above AA- by S&P
and Aa3 by Moody’s.

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and (z)
more than ten years from the date of determination, 85%

 

--------------------------------------------------------------------------------


 

 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

 

 

 

Other Securities:

 

All other cash, investments, obligations or securities

 

0%

 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Report (as defined in the
Security Agreement) then most recently delivered by the Custodian to the
Collateral Agent, (B) if any single corporate issuer (or any Affiliate thereof)
represents more than 10% of the aggregate value of all Cash and Eligible
Securities of the aggregate amount of all Borrowing Bases, the excess over 10%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (C) no more than 10% of all corporate bonds
constituting Eligible Securities under Investment Grade Nonconvertible Corporate
Bonds Level II shall at any time be rated lower than A from S&P or lower than A2
from Moody’s and (D) the weighted average rating of all corporate bonds
constituting Eligible Securities under both Investment Grade Nonconvertible
Corporate Bonds Level I and Investment Grade Nonconvertible Corporate Bonds
Level II shall at all times be rated at least (x) AA from S&P and (y) Aa2 from
Moody’s.”

 


2.             ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
DELETING THE DEFINITION OF “GUARANTEED OBLIGATIONS” APPEARING THEREIN IN ITS
ENTIRETY AND INSERTING THE FOLLOWING NEW DEFINITION OF “GUARANTEED OBLIGATIONS”
IN LIEU THEREOF:

 

““Guaranteed Obligations” means (i) for purposes of Article XI, all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the account of any Designated Subsidiary Borrower other than ARL and
Arch Europe (collectively, the “Guaranteed Parties” and each, a “Guaranteed
Party”), together with all interest on such reimbursement obligations and Unpaid
Drawings accruing before and after the filing of any insolvency proceeding and
all the other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon) of any Guaranteed Party to any Lender, the Administrative Agent, the
Fronting Lenders and the Issuing Agent now existing or hereafter incurred under,
arising out of or in connection with, this Agreement and each other Credit
Document pursuant to which any Guaranteed Party is a party and the due
performance and compliance by any such Guaranteed Party with all the terms,
conditions and agreements contained in this Agreement and each such other Credit
Document and (ii) for purposes of Article XII, all reimbursement obligations and
Unpaid Drawings with respect to Letters of Credit issued for the account of Arch
Europe, together with all interest on such reimbursement obligations and Unpaid
Drawings accruing before and after the filing of any insolvency proceeding and
all the other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon) of Arch Europe to any Lender, the Administrative Agent, the Fronting
Lenders and the Issuing Agent now existing or hereafter incurred under, arising
out of or in connection

 

--------------------------------------------------------------------------------


 

with, this Agreement and each other Credit Document pursuant to which Arch
Europe is a party and the due performance and compliance by Arch Europe with all
the terms, conditions and agreements contained in this Agreement and each such
other Credit Document.”.

 


3.             ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
INSERTING THE FOLLOWING NEW DEFINITION THEREIN IN APPROPRIATE ALPHABETICAL
ORDER:


 

“Initial First Amendment Effective Date” has the meaning provided in the First
Amendment to the Credit Agreement, dated as of April 18, 2006.

 


4.             ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
INSERTING THE FOLLOWING NEW DEFINITIONS THEREIN IN APPROPRIATE ALPHABETICAL
ORDER:


 

“Arch Europe” means Arch Insurance Company (Europe) Limited, a private company
limited by shares incorporated under the laws of England and Wales.

 

“Subsequent First Amendment Effective Date” has the meaning provided in the
First Amendment to the Credit Agreement, dated as of April 18, 2006.

 

“Parent Borrower Guaranty” means the guaranty of the Parent Borrower provided in
Article XII.

 


5.             SECTION 2.19(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “, THE PARENT BORROWER” IMMEDIATELY FOLLOWING THE TEXT “THE
GUARANTOR” APPEARING IN CLAUSE (I) OF SAID SECTION.


 


6.             SECTION 5.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING NEW CLAUSE (E) IMMEDIATELY FOLLOWING CLAUSE (D) OF SAID
SECTION:


 

“(e)         In addition to the conditions specified in paragraphs (a) through
(d) inclusive of this Section 5.02, the initial issuance of a Letter of Credit
for the account of Arch Europe is subject to the satisfaction of the following
conditions:

 

(i)            the Initial First Amendment Effective Date and the Subsequent
First Amendment Effective Date shall have occurred;

 

(ii)           the Administrative Agent shall have received resolutions of the
Parent Borrower relating to the Parent Borrower Guaranty which shall be
satisfactory to the Administrative Agent; and

 

(iii)          the Administrative Agent shall have received an opinion,
addressed to the Administrative Agent and each of the Lenders from Conyers, Dill
& Pearman, special Bermuda counsel to the Parent Borrower, which opinion shall
cover matters relating to the Parent Borrower Guaranty set forth in Article XII
and shall be in form and substance reasonably satisfactory to the Administrative
Agent.”.

 

--------------------------------------------------------------------------------


 


7.             SECTION 8.09 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
CHANGING THE CAPTION THEREOF TO READ “GUARANTIES”, (II) INSERTING THE TEXT “(A)”
IMMEDIATELY PRIOR TO THE TEXT “THE INTERMEDIATE HOLDINGS” APPEARING IN SAID
SECTION AND (III) INSERTING THE FOLLOWING NEW CLAUSE (B) IMMEDIATELY FOLLOWING
THE TEXT “; OR” APPEARING IN SAID SECTION:


 

“(b)  the Parent Borrower Guaranty shall terminate or cease, in whole or part,
to be a legally valid and binding obligation of the Parent Borrower, if the
Parent Borrower, or any Person acting for or on behalf of the Parent Borrower,
shall contest such validity or binding nature of the Parent Borrower Guaranty,
or any other Person shall assert any of the foregoing; or”.

 


8.             SECTION 10.02(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I)
DELETING THE TEXT “OR (IX)” APPEARING IN SAID SECTION AND INSERTING THE TEXT “,
(IX)” IN LIEU THEREOF AND (II) INSERTING THE TEXT “OR (X) RELEASE THE PARENT
BORROWER FROM THE PARENT BORROWER GUARANTY WITHOUT THE CONSENT OF ALL LENDERS”
IMMEDIATELY PRIOR TO THE SEMICOLON APPEARING IN SAID SECTION.


 


9.             THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY INSERTING THE
FOLLOWING NEW ARTICLE XII IMMEDIATELY FOLLOWING ARTICLE XI OF THE CREDIT
AGREEMENT:


 


“ARTICLE XII


 


PARENT BORROWER GUARANTY


 


SECTION 12.01. THE GUARANTY.  IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT HEREUNDER AND IN RECOGNITION OF THE DIRECT
BENEFITS TO BE RECEIVED BY PARENT BORROWER FROM THE PROCEEDS OF THE LOANS TO BE
INCURRED BY ARCH EUROPE AND THE ISSUANCE OF THE LETTERS OF CREDIT FOR THE
ACCOUNT OF ARCH EUROPE, THE PARENT BORROWER HEREBY AGREES WITH THE GUARANTEED
CREDITORS AS FOLLOWS:  THE PARENT BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, THE FULL
AND PROMPT PAYMENT WHEN DUE, WHETHER UPON MATURITY, ACCELERATION OR OTHERWISE,
OF ANY AND ALL OF THE GUARANTEED OBLIGATIONS OF ARCH EUROPE TO THE GUARANTEED
CREDITORS. IF ANY OR ALL OF THE GUARANTEED OBLIGATIONS OF ARCH EUROPE TO THE
GUARANTEED CREDITORS BECOMES DUE AND PAYABLE HEREUNDER, THE PARENT BORROWER
UNCONDITIONALLY PROMISES TO PAY SUCH INDEBTEDNESS TO THE GUARANTEED CREDITORS,
OR ORDER, ON DEMAND, TOGETHER WITH ANY AND ALL EXPENSES WHICH MAY BE INCURRED BY
THE GUARANTEED CREDITORS IN COLLECTING ANY OF THE GUARANTEED OBLIGATIONS. THIS
PARENT BORROWER GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. IF A
CLAIM IS EVER MADE UPON ANY GUARANTEED CREDITOR FOR REPAYMENT OR RECOVERY OF ANY
AMOUNT OR AMOUNTS RECEIVED IN PAYMENT OR ON ACCOUNT OF ANY OF THE GUARANTEED
OBLIGATIONS AND ANY OF THE AFORESAID PAYEES REPAYS ALL OR PART OF SAID AMOUNT BY
REASON OF (I) ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE BODY
HAVING JURISDICTION OVER SUCH PAYEE OR ANY OF ITS PROPERTY OR (II) ANY
SETTLEMENT OR COMPROMISE OF ANY SUCH CLAIM EFFECTED BY SUCH PAYEE WITH ANY SUCH
CLAIMANT, THEN AND IN SUCH EVENT THE PARENT BORROWER AGREES THAT ANY SUCH
JUDGMENT, DECREE, ORDER, SETTLEMENT OR COMPROMISE SHALL BE BINDING UPON THE
PARENT BORROWER, NOTWITHSTANDING ANY REVOCATION OF THIS PARENT BORROWER GUARANTY
OR ANY OTHER INSTRUMENT EVIDENCING ANY LIABILITY OF ARCH EUROPE, AND THE PARENT
BORROWER SHALL BE AND

 

--------------------------------------------------------------------------------


 

remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 


SECTION 12.02. BANKRUPTCY.  ADDITIONALLY, THE PARENT BORROWER UNCONDITIONALLY
AND IRREVOCABLY GUARANTEES THE PAYMENT OF ANY AND ALL OF THE GUARANTEED
OBLIGATIONS OF ARCH EUROPE HEREUNDER TO THE GUARANTEED CREDITORS WHETHER OR NOT
DUE OR PAYABLE BY ARCH EUROPE UPON THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED
IN SECTION 8.05 WITH RESPECT TO ARCH EUROPE, AND UNCONDITIONALLY PROMISES TO PAY
SUCH INDEBTEDNESS TO THE GUARANTEED CREDITORS, OR ORDER, ON DEMAND, IN LAWFUL
MONEY OF THE UNITED STATES.

 


SECTION 12.03. NATURE OF LIABILITY.  THE LIABILITY OF THE PARENT BORROWER
HEREUNDER IS EXCLUSIVE AND INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF
THE GUARANTEED OBLIGATIONS OF ARCH EUROPE WHETHER EXECUTED BY PARENT BORROWER,
ANY OTHER GUARANTOR OR BY ANY OTHER PARTY, AND THE LIABILITY OF THE PARENT
BORROWER HEREUNDER IS NOT AFFECTED OR IMPAIRED BY (A) ANY DIRECTION AS TO
APPLICATION OF PAYMENT BY ARCH EUROPE OR BY ANY OTHER PARTY (OTHER THAN A
DIRECTION BY THE GUARANTEED CREDITOR RECEIVING SUCH PAYMENT), OR (B) ANY OTHER
CONTINUING OR OTHER GUARANTY, UNDERTAKING OR MAXIMUM LIABILITY OF A GUARANTOR OR
OF ANY OTHER PARTY AS TO THE GUARANTEED OBLIGATIONS OF ARCH EUROPE, OR (C) ANY
PAYMENT ON OR IN REDUCTION OF ANY SUCH OTHER GUARANTY OR UNDERTAKING, OR (D) ANY
DISSOLUTION, TERMINATION OR INCREASE, DECREASE OR CHANGE IN PERSONNEL BY ARCH
EUROPE, OR (E) ANY ACTION OR INACTION OF THE TYPE DESCRIBED IN SECTION 12.05.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY GUARANTY PROVIDED
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL CONTINUE TO BE EFFECTIVE
OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF ANY
GUARANTEED OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE
GUARANTEED CREDITORS UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ARCH
EUROPE OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

 


SECTION 12.04. INDEPENDENT OBLIGATION.  THE OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS ARTICLE XII ARE INDEPENDENT OF THE OBLIGATIONS OF ANY OTHER
GUARANTOR, ANY OTHER PARTY OR ARCH EUROPE, AND A SEPARATE ACTION OR ACTIONS MAY
BE BROUGHT AND PROSECUTED AGAINST THE PARENT BORROWER WHETHER OR NOT ACTION IS
BROUGHT AGAINST ANY OTHER GUARANTOR, ANY OTHER PARTY OR ARCH EUROPE AND WHETHER
OR NOT ANY OTHER GUARANTOR, ANY OTHER PARTY OR ANY GUARANTEED PARTY BE JOINED IN
ANY SUCH ACTION OR ACTIONS. THE PARENT BORROWER WAIVES, TO THE FULL EXTENT
PERMITTED BY LAW, THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING ITS
LIABILITY UNDER THIS ARTICLE XII OR THE ENFORCEMENT THEREOF. ANY PAYMENT BY ARCH
EUROPE OR OTHER CIRCUMSTANCE WHICH OPERATES TO TOLL ANY STATUTE OF LIMITATIONS
AS TO ARCH EUROPE SHALL OPERATE TO TOLL THE STATUTE OF LIMITATIONS AS TO THE
PARENT BORROWER.

 


SECTION 12.05. AUTHORIZATION.  THE OBLIGATIONS OF THE PARENT BORROWER UNDER THIS
ARTICLE XII SHALL BE UNCONDITIONAL AND ABSOLUTE AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED BY ANY ACTION TAKEN BY ANY GUARANTEED CREDITOR TO:

 


(A)           CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE OR
EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER, ANY OF THE
GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE OR DECREASE IN THE RATE OF
INTEREST

 

--------------------------------------------------------------------------------


 


THEREON), ANY SECURITY THEREFOR, OR ANY LIABILITY INCURRED DIRECTLY OR
INDIRECTLY IN RESPECT THEREOF, AND THE GUARANTY HEREIN MADE SHALL APPLY TO THE
GUARANTEED OBLIGATIONS AS SO CHANGED, EXTENDED, RENEWED OR ALTERED;


 


(B)           TAKE AND HOLD SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER, REALIZE UPON OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT
ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET THERE
AGAINST;


 


(C)           EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST ARCH EUROPE
OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM ACTING;


 


(D)           RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, ARCH
EUROPE OR OTHER OBLIGORS;


 


(E)           SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF ARCH EUROPE TO ITS CREDITORS OTHER THAN THE GUARANTEED CREDITORS;


 


(F)            APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF ARCH EUROPE TO THE GUARANTEED CREDITORS REGARDLESS
OF WHAT LIABILITY OR LIABILITIES OF ARCH EUROPE REMAIN UNPAID;


 


(G)           CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY OF THE INSTRUMENTS OR
AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE AMEND, MODIFY OR
SUPPLEMENT THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF SUCH OTHER
INSTRUMENTS OR AGREEMENTS; AND/OR


 


(H)           TAKE ANY OTHER ACTION WHICH WOULD, UNDER OTHERWISE APPLICABLE
PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE DISCHARGE OF THE
PARENT BORROWER FROM ITS LIABILITIES UNDER THIS PARENT BORROWER GUARANTY.


 


SECTION 12.06. RELIANCE.  IT IS NOT NECESSARY FOR THE GUARANTEED CREDITORS TO
INQUIRE INTO THE CAPACITY OR POWERS OF ARCH EUROPE OR THE OFFICERS, DIRECTORS,
PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON THEIR BEHALF, AND ANY
GUARANTEED OBLIGATIONS MADE OR CREATED IN RELIANCE UPON THE PROFESSED EXERCISE
OF SUCH POWERS SHALL BE GUARANTEED HEREUNDER.

 


SECTION 12.07. SUBORDINATION.  ANY INDEBTEDNESS OF ARCH EUROPE NOW OR HEREAFTER
OWING TO THE PARENT BORROWER IS HEREBY SUBORDINATED TO GUARANTEED OBLIGATIONS OF
ARCH EUROPE OWING TO THE GUARANTEED CREDITORS; AND IF THE ADMINISTRATIVE AGENT
SO REQUESTS AT A TIME WHEN AN EVENT OF DEFAULT EXISTS, ARCH EUROPE SHALL NOT
MAKE, OR BE

 

--------------------------------------------------------------------------------


 


PERMITTED TO MAKE, ANY PAYMENT TO THE PARENT BORROWER IN RESPECT OF SUCH
INDEBTEDNESS OWED TO THE PARENT BORROWER, BUT WITHOUT AFFECTING OR IMPAIRING IN
ANY MANNER THE LIABILITY OF THE PARENT BORROWER UNDER THE OTHER PROVISIONS OF
THIS PARENT BORROWER GUARANTY. PRIOR TO THE TRANSFER BY THE PARENT BORROWER OF
ANY NOTE OR NEGOTIABLE INSTRUMENT EVIDENCING ANY OF THE INDEBTEDNESS OF ARCH
EUROPE TO THE PARENT BORROWER, THE PARENT BORROWER SHALL MARK SUCH NOTE OR
NEGOTIABLE INSTRUMENT WITH A LEGEND THAT THE SAME IS SUBJECT TO THIS
SUBORDINATION. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PARENT
BORROWER HEREBY AGREES WITH THE GUARANTEED CREDITORS THAT IT WILL NOT EXERCISE
ANY RIGHT OF SUBROGATION WHICH IT MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF
THIS PARENT BORROWER GUARANTY (WHETHER CONTRACTUAL, UNDER SECTION 509 OF THE
BANKRUPTCY CODE OR OTHERWISE) UNTIL ALL GUARANTEED OBLIGATIONS HAVE BEEN
IRREVOCABLY PAID IN FULL IN CASH.

 


SECTION 12.08. WAIVER.         (A)  THE PARENT BORROWER WAIVES ANY RIGHT (EXCEPT
AS SHALL BE REQUIRED BY APPLICABLE STATUTE AND CANNOT BE WAIVED) TO REQUIRE ANY
GUARANTEED CREDITOR TO (I) PROCEED AGAINST ARCH EUROPE, ANY OTHER GUARANTOR OR
ANY OTHER PARTY, (II) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM ARCH
EUROPE, ANY OTHER GUARANTOR OR ANY OTHER PARTY OR (III) PURSUE ANY OTHER REMEDY
IN ANY GUARANTEED CREDITOR’S POWER WHATSOEVER. THE PARENT BORROWER WAIVES ANY
DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ARCH EUROPE, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, OTHER THAN PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS, BASED ON OR ARISING OUT OF THE DISABILITY OF ARCH EUROPE, ANY OTHER
GUARANTOR OR ANY OTHER PARTY, OR THE UNENFORCEABILITY OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE
OF THE LIABILITY OF ARCH EUROPE OTHER THAN PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS. THE GUARANTEED CREDITORS MAY, AT THEIR ELECTION, FORECLOSE ON ANY
SECURITY HELD BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTEED CREDITOR BY
ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY
SUCH SALE IS COMMERCIALLY REASONABLE (TO THE EXTENT SUCH SALE IS PERMITTED BY
APPLICABLE LAW), OR EXERCISE ANY OTHER RIGHT OR REMEDY THE GUARANTEED CREDITORS
MAY HAVE AGAINST ARCH EUROPE OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT
AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF THE PARENT BORROWER HEREUNDER
EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN PAID. THE PARENT
BORROWER WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION BY THE GUARANTEED
CREDITORS, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT
OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF THE PARENT BORROWER
AGAINST ARCH EUROPE OR ANY OTHER PARTY OR ANY SECURITY.

 


(B)           THE PARENT BORROWER WAIVES ALL PRESENTMENTS, DEMANDS FOR
PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT LIMITATION, NOTICES OF
NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE
OF THIS PARENT BORROWER GUARANTY, AND NOTICES OF THE EXISTENCE, CREATION OR
INCURRING OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS. THE PARENT BORROWER
ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF ARCH
EUROPE’S FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING
UPON THE RISK OF NONPAYMENT OF THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE
AND EXTENT OF THE RISKS WHICH THE PARENT BORROWER ASSUMES AND INCURS HEREUNDER,
AND AGREES THAT THE GUARANTEED CREDITORS SHALL HAVE NO DUTY TO ADVISE THE PARENT
BORROWER OF INFORMATION KNOWN TO THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.

 

--------------------------------------------------------------------------------


 

(c)           The Parent Borrower warrants and agrees that each of the waivers
set forth above in this Article XII is made with full knowledge of its
significance and consequences, and such waivers shall be effective to the
maximum extent permitted by law.

 


SECTION 12.09. PAYMENTS.  ALL PAYMENTS MADE BY THE PARENT BORROWER HEREUNDER
WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE AND ON THE SAME BASIS
AS PAYMENTS ARE MADE BY ARCH EUROPE UNDER SECTION 2.16 OF THE CREDIT
AGREEMENT.”.

 

10.           Schedule 1.01 to the Credit Agreement is hereby amended by
deleting said Schedule in its entirety and inserting in lieu thereof a new
Schedule 1.01 in the form of Schedule 1.01 attached hereto.

 

II.            Miscellaneous Provisions.

 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT, THE
PARENT BORROWER, INTERMEDIATE HOLDINGS AND THE DESIGNATED SUBSIDIARY BORROWERS
EACH HEREBY REPRESENTS AND WARRANTS THAT:


 

(a)           no Default or Event of Default exists as of the Initial First
Amendment Effective Date, immediately after giving effect thereto;

 

(b)           no Default or Event of Default exists as of the Subsequent First
Amendment Effective Date, immediately after giving effect thereto;

 

(c)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Initial First Amendment Effective Date immediately after giving
effect thereto, with the same effect as though such representations and
warranties had been made on and as of the Initial First Amendment Effective Date
immediately after giving effect thereto (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date); and

 

(d)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Subsequent First Amendment Effective Date immediately after
giving effect thereto, with the same effect as though such representations and
warranties had been made on and as of the Subsequent First Amendment Effective
Date immediately after giving effect thereto (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

 


2.             THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE A
MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


3.             THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH
COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME

 

--------------------------------------------------------------------------------


 


INSTRUMENT. A COMPLETE SET OF COUNTERPARTS SHALL BE LODGED WITH THE PARENT
BORROWER, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


 


4.             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF).


 


5.             (A)           SECTION 1 AND SECTION 3 OF ARTICLE I OF THIS
AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “INITIAL FIRST AMENDMENT
EFFECTIVE DATE”) WHEN EACH OF THE PARENT BORROWER, INTERMEDIATE HOLDINGS, THE
DESIGNATED SUBSIDIARY BORROWERS, THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT, THE COLLATERAL AGENT, THE CUSTODIAN AND ANY ADDITIONAL
LENDER REQUIRED TO CONSTITUTE THE MAJORITY TRANCHE 1 LENDERS SHALL HAVE SIGNED A
COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC TRANSMISSION) THE
SAME TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW YORK, NY 10036
ATTENTION:  MAY YIP (FACSIMILE NUMBER: 212-354-8113 / E-MAIL ADDRESS:
MYIP@WHITECASE.COM).


 


(B)           SECTION 2 AND SECTIONS 4 THROUGH 10, INCLUSIVE, OF ARTICLE I OF
THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “SUBSEQUENT FIRST
AMENDMENT EFFECTIVE DATE”) WHEN EACH OF THE FOLLOWING CONDITIONS HAVE BEEN
SATISFIED:


 


(I)            EACH OF THE PARENT BORROWER, INTERMEDIATE HOLDINGS, THE
DESIGNATED SUBSIDIARY BORROWERS, THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, THE COLLATERAL AGENT, THE CUSTODIAN AND EACH LENDER SHALL HAVE SIGNED A
COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTER PARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC TRANSMISSION) THE
SAME TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW YORK, NY 10036
ATTENTION:  MAY YIP (FACSIMILE NUMBER: 212-354-8113 / E-MAIL ADDRESS:
MYIP@WHITECASE.COM); AND


 

(ii)           Arch Europe shall be designated as an additional Designated
Subsidiary Borrower in accordance with Section 2.20 of the Credit Agreement and
all terms and conditions required pursuant to said Section shall have been
satisfied on or prior to the Subsequent First Amendment Effective Date.

 


6.             FROM AND AFTER THE INITIAL FIRST AMENDMENT EFFECTIVE DATE, ALL
REFERENCES IN THE CREDIT AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO THE
CREDIT AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS
MODIFIED HEREBY ON THE INITIAL FIRST AMENDMENT EFFECTIVE DATE. FROM AND AFTER
THE SUBSEQUENT FIRST AMENDMENT EFFECTIVE DATE, ALL REFERENCES IN THE CREDIT
AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO THE CREDIT AGREEMENT SHALL
BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED HEREBY ON THE
SUBSEQUENT FIRST AMENDMENT EFFECTIVE DATE.

 

*          *          *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ John Vollaro

 

 

 

Title: Executive Vice President &

 

 

 

Chief Finance Officer

 

 

 

 

 

ARCH CAPITAL GROUP (U.S.) INC.

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Title: Controller

 

 

 

 

 

ARCH REINSURANCE LTD.

 

 

 

 

 

By:

/s/ Nicolas Papadopoulo

 

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

ARCH REINSURANCE COMPANY

 

 

 

 

 

By:

/s/ Barry E. Golub

 

 

 

Title: Treasurer & Controller

 

 

 

 

 

ARCH INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Title: Controller

 

 

 

 

 

WESTERN DIVERSIFIED CASUALTY
INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Title: Controller

 

--------------------------------------------------------------------------------


 

 

ARCH SPECIALTY INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Title: Controller

 

 

 

 

 

ARCH EXCESS & SURPLUS INSURANCE
COMPANY

 

 

 

 

 

By:

/s/ Ramin Taraz

 

 

 

Title: Controller

 

 

 

 

 

ARCH INSURANCE COMPANY (EUROPE)
LIMITED

 

 

 

 

 

By:

/s/ Paul Robotham

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

Individually, and as Administrative Agent

 

 

 

 

 

By:

/s/ Heather Lindstrom

 

 

 

Title: Vice President

 

 

 

THE BANK OF NEW YORK,

 

Individually, as Custodian and as Collateral
Agent

 

 

 

 

 

By:

/s/ Lizanne T. Eberle

 

 

 

Title: Vice President

 

 

 

THE BANK OF AMERICA, N.A.,

 

Individually and as Syndication Agent

 

 

 

 

 

By:

/s/ Tim Cassidy

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF APRIL 18,
2006, AMONG ARCH CAPITAL GROUP LTD., ARCH CAPITAL GROUP (U.S.) INC., THE VARIOUS
DESIGNATED SUBSIDIARY BORROWERS PARTY TO THE CREDIT AGREEMENT, THE VARIOUS
LENDERS PARTY TO THE CREDIT AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ D. L. Potter

 

 

 

Title: Authorized Signatory

 

 

 

 

 

CALYON NEW YORK BRANCH

 

 

 

By:

/s/ Sebastian Rocco

 

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Charles Kornberger

 

 

 

Title: Managing Director

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH

 

 

 

By:

/s/ Jim C. Y. Chen

 

 

 

Title: Vice President & General Manager

 

 

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Michael A. Taylor

 

 

 

Title: Managing Director

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

By:

/s/ Kenneth J. Johnson

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., LONDON BRANCH

 

 

 

By:

/s/ M. Sharman

 

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ P. Galpin

 

 

 

Title: Director

 

 

 

 

 

LLOYDS TSB BANK PLC

 

 

 

By:

/s/ James M. Rudd

 

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Candi Obrentz

 

 

 

Title: Assistant Vice President

 

 

 

 

 

ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ George Urban

 

 

 

Title: Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Ziad W. Amra

 

 

 

Title: Assistant Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Grainne M. Pergolini

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------